NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 04/06/2021 has been entered. Claim(s) 3-4, 8-9, and 11-42 are canceled. Claim(s) 1-2, 5-7, 10, and 43-54 remain pending and have been examined below. The amendments to the claims have overcome the rejections under 35 U.S.C. 112(b) and are hereby withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Kallie on 4/19/2021.
The application has been amended as follows: 
1. (Currently Amended) A mobile shuttle for mounting at least one robotic arm proximate to an imaging device, the mobile shuttle comprising: 
	a mobile base configured to move the shuttle to a position adjacent to the imaging device; 
	a support member for mounting [[at]]the least one robotic arm, the support member supported by the mobile base and extending at least partially over a gantry of the imaging device when the shuttle is moved to the position adjacent to the imaging device; and 
	a support arm for an optical sensing device of a motion tracking system mounted to the support member; 


2. (Currently Amended) The mobile shuttle of claim 1, wherein the mobile shuttle further comprises a carriage having a mounting surface for mounting a base end of a robotic arm, the carriage moveable to various positions along [[a]]the length of the support member.  
  
5. (Currently Amended) The mobile shuttle of claim 2, wherein the mobile shuttle comprises at least two arms extending from opposite sides of the base, wherein a first arm of the at least two arms is connected to a first side of the support member and a second arm of the at least two arms is connected to a second side of the support member.  

47. (Currently Amended)) The surgical system of claim 46, wherein the mobile shuttle further comprises a carriage having a mounting surface for mounting the base end of the robotic arm, the carriage moveable to various positions along [[a]]the length of the support member.  

50. (Currently Amended) The surgical system of claim 47, wherein the mobile shuttle comprises at least two arms extending from opposite sides of the base, wherein a first arm of the at least two arms is connected to a first side of the support member and a second arm of the at least two arms is connected to a second side of the support member.  

the second side of the support member by a lateral connecting portion.  

54. (Currently Amended) The surgical system of claim 46, wherein the support arm is mounted to a carriage that is moveable to various positions along [[a]]the length of the support member.
Allowable Subject Matter
Claims 1-2, 5-7, 10, and 43-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 (Currently Amended) and 46 (New), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the first and second carriages are independently moveable to various positions along a length of the support member” together in combination with the rest of the limitations in the independent claim and as stated in the previous office action dated 01/06/2021.
	Claim(s) 2, 5-7, 10, 43-45 are allowed as being dependent on claim 1.
	Claim(s) 47-54 are allowed as being dependent on claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (U.S. Patent No. 10,932,867) teaches a mobile shuttle comprising a base, a support member and a support arm, a base end of a robotic arm mounted to a first carriage and an optical sensing device is mounted to a second carriage, but does not teach either the support member extending partially over the gantry or the first and second carriage are independently movable to various positions along a length of the support member because the carriages must be mounted to the same support member. Shelton IV et al (U.S. Patent Application Publication No. 2014/0005678) teaches a mobile shuttle comprising a base, a support member and a support arm, a base end of a robotic arm mounted to a first carriage and an optical sensing device is mounted to a second carriage, but does not teach either the support member extending partially over the gantry or the first and second carriage are independently movable to various positions along a length of the support member because the carriages must be mounted to the same support member. Gombert et al (U.S. Patent No. 10,596,705) teaches a mobile shuttle comprising a base, a support member and a support arm, a base end of a robotic arm mounted to a first carriage and an optical sensing device is mounted to a second carriage, but does not teach either the support member extending partially over the gantry or the first and second carriage are independently movable to various positions along a length of the support member because the carriages must be mounted to the same support member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723